NUMBER 13-08-00229-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



EPGT TEXAS PIPELINE, L.P. 
NOW KNOWN AS ENTERPRISE 
TEXAS PIPELINE, L. P. ,	Appellant,

v.


ABEL VILLANUEVA,	Appellee.



On Appeal from the 398th District Court 
of Hidalgo County, Texas.




MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and Vela

Memorandum Opinion Per Curiam

	Appellant, EPGT Texas Pipeline, L.P. now known as Enterprise Texas Pipeline,
L.P., perfected an appeal from a judgment entered by the 398th District Court of Hidalgo
County, Texas, in cause number C-690-07-I.  Appellant has filed a motion to dismiss the
appeal on grounds that the trial court has granted a new trial which renders the appeal
moot.  Appellant requests that this Court dismiss the appeal.
	The Court, having considered the documents on file and appellant's motion to
dismiss the appeal, is of the opinion that the motion should be granted.  See Tex. R. App.
P. 42.1(a).  Appellant's motion to dismiss is granted, and the appeal is hereby DISMISSED. 
In accordance with the agreement of the parties, costs are taxed against the party incurring
same. See Tex. R. App. P. 42.1(d) ("Absent agreement of the parties, the court will tax
costs against the appellant.").  Having dismissed the appeal at appellant's request, no
motion for rehearing will be entertained, and our mandate will issue forthwith.

							PER CURIAM
Memorandum Opinion delivered and
filed this the 18th day of September, 2008.